Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PREMIERWEST BANCORP ANNOUNCES FIRST QUARTER EARNINGS MEDFORD, OR  April 22, 2008: PremierWest Bancorp (NASDAQ  PRWT) announced net income of $1,803,000 for the quarter ended March 31, 2008. Earnings per share on a fully diluted basis were $0.08, reflecting an additional 5,357,426 shares issued as of January 26, 2008, for the acquisition of Stockmans Financial Group. John Anhorn, Chief Executive Officer, stated, Earnings are not at an acceptable level largely as a result of an additional $3.1 million provision for loan loss that we accrued during the first quarter in conjunction with our ongoing credit review procedures. Earnings were also affected by the Federal Reserves unprecedented, abrupt 200 basis point drop in interest rates in January 2008. We are maintaining a clear focus on restoring our profitability to a level consistent with our expectations for a high performance bank, and we continue to maintain a stable core deposit base and grow quality credits in all of our service areas. With the addition of five Stockmans Bank branches, our total assets climbed to $1.5 billion at the end of the first quarter of 2008. Anhorn continued, Achieving core growth in todays economic environment requires astute management. Our experienced team of bankers has successfully worked through challenging economic environments in the past and will, I am confident, succeed in growing deposits, loans and earnings as we move forward. CREDIT QUALITY Non-performing assets totaled $24.8 million at March 31, 2008, an increase of $9.4 million when compared to $15.4 million in non-performing assets at December 31, 2007, which included $7.0 million in non-performing assets previously identified, and acquired with the merger of Stockmans into PremierWest on January 26, 2008. The increase in non-performing loans this quarter is a result of both the acquisition of Stockmans and the placement of two credits on non-accrual during the quarter. Approximately $22.1 million or 90.1% of the non-performing assets are attributable to three borrowing relationships in separate markets. The largest of these relationships is comprised of two purchased participation loans secured with approved residential lots in the greater Sacramento, California area. PremierWest purchased a minority position from two separate institutions, each with a national presence. The $5.0 million credit was reported as non-performing with the December 31, 2007 earnings release, and based on a September 2007 appraisal was not considered impaired at December 31, 2007. The related $7.3 million credit was placed on non-accrual status during the first quarter of 2008, at which time a new appraisal was obtained from the lead bank. The properties securing these two credits are contiguous; and while management believes little or no loss will ultimately be incurred, a reserve for impairment was established for both credits based on both the new appraisal obtained for the larger credit and the uncertainty of the ultimate realizable value for the properties. The second relationship consists of a $3.1 million credit secured with Class A commercial office space in the Portland, Oregon area. The credit is well secured with a loan to value ratio of less than 50% and also has a substantial second lien behind our position. The borrower and contractor are in a dispute and payments are not current. No loss is expected on this credit. The third relationship consists of two loans acquired with the merger of Stockmans in January of this year. The relationship is secured with undeveloped property in the Bakersfield and Oroville, California markets and was discussed in detail during our pre-merger due diligence of Stockmans. Stockmans established an adequate reserve for this loan prior to the merger closing, consistent with normal credit review procedures and internal policies. At March 31, 2008, our Allowance for Loan Losses totaled $20.3 million, representing 1.61% of total loans. The $8.8 million increase in the Allowance during the quarter was primarily comprised of a $3.1 million provision charge against earnings, $183,000 in net recoveries and $5.6 million of Allowance acquired with the Stockmans Financial Group merger. Jim Ford, President, stated, We continue to work aggressively at reducing our non-performing loan balances, while actively pursuing previously charged-off loans, as evidenced by the $183,000 in net recoveries this most recent quarter. As John stated earlier, we are extremely confident in our ability to successfully work through these credits with positive results and are focused on doing so. Ford continued, Most importantly, we remain focused on providing great service and growing profitable customer relationships throughout our service territory. NET INTEREST MARGIN Net interest income totaled $15.1 million for the quarter ended March 31, 2008, up from $13.8 million for the previous quarter. The Companys tax adjusted net interest margin for the quarter ended March 31, 2008 was 4.99%, compared to 5.41% for the quarter ended December 31, 2007. The decline in the net interest margin is attributable to multiple factors: including an abrupt 200 basis point general decline in interest rates during the first quarter of 2008, the inclusion of Stockmans results beginning January 26, 2008 and the reversal of approximately $318,000 of interest related to loans placed on non-accrual. Stockmans reported net interest margin for the quarter ended December 31, 2007 at 4.18% versus
